Title: To John Adams from Benjamin Stoddert, 3 June 1799
From: Stoddert, Benjamin
To: Adams, John




Sir.
Navy Department 3d June 1799

If it meets with your approbation, I will send as soon as possible, two Vessels at least, to cruise about Surinam & Cayenne—one or two to cruise about Curicoa and the Spanish main—three or four will be necessary to be kept in the neighbourhood of the Havanna, and a greater number must be kept about Guadaloupe; and altho’ I beleive there is have no necessity for it, yet to quiet the apprehensions, particularly of the southern people, it may be proper to keep two or three strong Vessels on the Coast.
As to St. Domingo, I presume Intercourse will not be renewed on any thing like the terms of the arret of Roume and the disappointment of their Expectations, together with the absolute necessity they will be under, of feeding themselves by Captures, will excite greater Enterprize than heretofore from that Island—so that it seems probable they will require a greater share of attention from us, than they have yet experienced.
Capt. Mc.Neill may & ought to be ready to sail in 10 days—I think he had better go at once to Surinam—& to remain on that station till other Vessels join him. The Constitution, I fear, will not be ready so soon as the 15th. June, tho’ Capt. Talbot is a man of business—He might go to Guadaloupe & continue the Command of all the Vessels thereabouts, until the approach of the Hurricane season—when some might go towards the Spanish main; & some towards Cuba. They had better be any where than in our Ports—I may have the honor of hearing from you, time enough to send Talbot his orders—but not Mc.Neill, whom I shall therefore direct, to proceed to Surinam;—his orders must reach him before the 10 instant.
I have the honor to be, / with the highest respect & Esteem / Sir, / Yr. Most Obed Servt.

Ben Stoddert